Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

Argument: Applicant argued:
(Remarks 10/18/2021, page 5, lines 6+): “… if the IDC is prioritized, “the user equipment 10 will not perform measurement during gaps and instead creates gaps for IDC to avoid interference towards the in-device external wireless system” 

(Remarks 10/18/2021, page 6, lines 1+): “… because Behravan’s IDC gaps are not measurement gaps used for performing measurements. Rather, Behravan’s IDC gaps are for the purpose of avoiding interference between two different radio technologies (e.g., LTE and WiFi). That is, Behravan’s IDC gaps are specifically configured for a UE to be idle and not perform any measurements such that Behravan’s IDC gaps cannot be reasonably interpreted as the claimed measurement gap pattern”.

Response
[0099], last sentence discloses: “The IDC configuration enables the user equipment to perform a radio measurement which meets ….”
[0101], last sentence states “The IDC configuration enables the user equipment to perform a radio measurement which meets one or more requirements related to the radio measurement provided the IDC configuration meets a certain condition”
[0130], middle of paragraph, discloses “The IDC configuration enables the user equipment 10 to perform a radio measurement which meets one or more requirements related to the radio measurement provided the IDC configuration meets a certain condition. Thus, the user equipment 10 receives, from the network node, the IDC configuration for the at least one IDC scheme. The user equipment 10 then performs a radio measurement…”
[0150] discloses “The radio base station 12 configures the user equipment 10 with the IDC configuration for at least one IDC scheme, which IDC configuration, as determined above, enables the user equipment 10 to perform a radio measurement …” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2, 4, 7, 12 - 16, 19 - 20, 22, 24, 33 - 34, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behravan et al. (US 20140092761; which has been provided in the International Search Report).

Regarding claim 1, Behravan discloses a wireless device, WD, configured to communicate with a network node (Fig. 5, element 11 communicates with network nodes)) , the WD comprising processing circuitry configured to:

receive a configuration ([0168] discloses:” The measurement gaps can be network configured gaps…”) of a first measurement gap pattern and a second measurement gap pattern ([0168] discloses “…set the priority between measurement gaps used by the user equipment 10 for performing a radio measurement and gaps created due to IDC operation…”; wherein the 1st and 2nd measurement gap patterns are the IDC and radio measurement respectively) ;

The problem may arise especially if the type types of gaps overlap partially or fully”);

discard the at least one measurement gap within the first measurement gap pattern ([0171] discloses “…then the user equipment 10 shall prioritize the measurement gaps over the gaps or idle time created for the IDC…”; wherein the IDC is discarded since the measurement gap is given the higher priority); 

and perform positioning measurements during at least one measurement period according to the second measurement gap pattern ([0175] discloses performing positioning measurements; [0171] discloses measurement gap given higher priority).

Regarding claim 2, Behravan discloses the processing circuitry is configured to perform the positioning measurements by being configured to one of:
perform reference signal time difference, RSTD, measurements during the at least one measurement period according to the second measurement gap pattern ([0175] – [0177]);
and perform the positioning measurements based on dense position reference signaling, PRS, during the at least one measurement period according to the second measurement gap pattern ([0175] – [0177]).

Regarding claim 4, Behravan discloses adapt a measurement requirement associated with the second measurement gap pattern based on a relation between at least one parameter of the second measurement gap pattern and at least one parameter of the first measurement gap pattern ([0181]).

Regarding claim 7, Behravan discloses the first measurement gap pattern is configured to support at least one of cell-specific reference signal, CRS, measurements, reference signal receiver power, RSRP, measurements, reference signal received quality, RSRQ, measurements, reference signal-signal-to-interference-plus-noise ratio, RS-SINR, measurements, and synchronization signal measurements ([0048] – [0050]; [0070 ] -  [0071]).

Regarding claim 12, Behravan discloses adapt a duration of the at least one measurement gap within the second measurement gap pattern based on at least one of: an amount of overlap between the at least one measurement gap within the first measurement gap pattern and the at least one measurement gap within the second measurement gap pattern ([0290] discloses adapting duration so that no overlap occurs).



Claim 14 is similarly analyzed as in claim 2.

Claim 15 is similarly analyzed as in claim 2.

Claim 16 is similarly analyzed as claim 4.

Claim 19 is similarly analyzed as in claim 7.
Regarding claim 20, Behravan doesn’t explicitly disclose leaving unused at least an amount of the at least one measurement gap for performing measurements for which the first measurement gap pattern is configured.
However this is inherent since Behravan discloses “the IDC gaps don't overlap or at least don't fully overlap with the reference signals used for positioning” ([0178]). Not overlapping would leave some part of the gap for performing measurements.



Claim 24 is similarly analyzed as in claim 12 (limitation starting with “amount of overlap …” analyzed as in claim 12).

Claim 33 is similarly analyzed as in claim 1, with claim 33 limitations stated as being performed on the network node side.

Claim 34 is similarly analyzed as in claim 2.

Regarding claim 38, Behravan discloses receiving a request from the WD to perform reference signal time difference, RSTD, measurements ([0175] – [0177]);
and configuring the WD with the second measurement gap pattern as a result of the request ([0157]; [0160]; [0165]; [0159]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 11, 17 -18, 21, 23, 36, 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Behravan et al. (US 20140092761; which has been provided in the International Search Report).

Regarding claim 6, Behravan discloses the second measurement gap pattern is configured to support the positioning measurements ([0084] discloses “The position of the target device is determined by using one or more positioning measurements..”).
Behravan does not explicitly disclose the first measurement gap pattern is configured to support mobility measurements. However, in [0126], Behravan discloses:
Some IDC interference mitigation methods require interrupting UL and/or DL operation in the user equipment 10 in one radio technology, to protect transceiver that is operating in the other radio technology. This can have an impact on the measurements that the user equipment 10 or the network node are doing regularly. This in turn may degrade performance of the communications network 1 since measurements are used for various actions e.g. mobility, positioning etc. However, embodiments herein suggest methods and apparatuses to ensure that the measurements under IDC scenario are performed adequately.” 
Therefore, from the above, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that using the IDC to support mobility measurements will be beneficial, since not doing this will degrade performance of the communications network, as disclosed by Behravan above.

Regarding claim 9, Behravan discloses the gaps can be configured ([0157]; [0160]; [0165]; [0159]). 
Therefore, from the above, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that the at least one measurement gap within the second measurement gap pattern is larger than the at least one measurement gap within the first measurement gap pattern. This would allow sufficient time for measurement, as is well known in the art.


However, Behravan discloses adapting a duration of the at least one measurement gap ([0181]) and use of signal quality measure like RSRP, SINR etc. ([0048], [0049], [0056]). In [0049], Behravan discloses “The RSRP measurement provides cell-specific signal strength metric at a UE”. One of ordinary skill in the art knows that if the RSRP or SINR is high, then the coverage will be larger. 
Therefore, from the above, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use RSRP, SINR information to determine the measurement gap duration, e.g. if the signal quality is high, measurement time can be reduced and vice versa. Adapting the gap would allow for better estimation, thereby improving performance.

Regarding claim 17, Behravan discloses the gaps can be configured ([0157]; [0160]; [0165]; [0159]). 
Therefore, from the above, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that the second measurement gap pattern would be different from the first measurement gap pattern. Different gaps allow for different times based on signal quality. 

Claim 18 is similarly analyzed as in claim 6.

Claim 21 is similarly analyzed as in claim 9.

Claim 23 is similarly analyzed as in claim 11.

Claim 36 is similarly analyzed as in claim 6.

Regarding claim 39, Behravan doesn’t explicitly disclose if a positioning measurement is not received during the at least one measurement period, sending a configuration message to the WD, the configuration message re-configuring the WD with the second measurement gap pattern.
However, Behravan discloses taking into consideration “delaying in sending the positioning configuration for certain time until the IDC denials are completed etc” ([0276], line 8) and reconfiguring ([0157]; [0160]; [0165]; [0159]).
Therefore, from the above, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to reconfigure if there is a delay in sending 

Regarding claim 40, Behravan doesn’t explicitly disclose as a result of receiving the indication of the positioning measurement from the WD, sending a de-configuration message to the WD, the de-configuration message instructing the WD to stop using the second measurement gap pattern.
However, Behravan discloses performing a radio measurement ([0279]). Then, configuration parameters are adapted ([0281]) and new measurements are performed based on the adaptation ([0282]). So de-configuration is done by essentially sending a new configuration message. Applicant’s method is an obvious variation of what Behravan teaches. As per Rationales for Obviousness (MPEP 2143, rationale F), it is not considered patentable. 
Therefore, from the above, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to de-configure by sending another reconfiguration message, as sending another reconfiguration message could be used to actually reconfigure or de-configure i.e. it can be used for two purposes, thereby simplifying the system.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to use of measurement gaps:

Sahai et al. (US 20190052996) provision and use of gaps for reference signal time difference measurements.
Fischer (US 20150018010) discloses providing OTDOA PRS assistance data.
Wang et al.  (US 20130267246) discloses measurement gap configuration method and communication apparatus.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632